Case 19-40953   Doc 32    Filed 05/06/21 Entered 05/07/21 00:47:31   Desc Imaged
                         Certificate of Notice Page 1 of 3



  SO ORDERED.

  SIGNED this 4 day of May, 2021.




                                              John T. Laney, III

                                   United States Bankruptcy Judge
           Case 19-40953                 Doc 32         Filed 05/06/21 Entered 05/07/21 00:47:31                                      Desc Imaged
                                                       Certificate of Notice Page 2 of 3
                                                               United States Bankruptcy Court
                                                                 Middle District of Georgia
In re:                                                                                                                  Case No. 19-40953-JTL
Walter E. Allen, Jr.                                                                                                    Chapter 13
Christine Allen
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 113G-4                                                   User: dhg                                                                   Page 1 of 2
Date Rcvd: May 04, 2021                                                Form ID: pdfntc                                                            Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 06, 2021:
Recip ID                 Recipient Name and Address
db/db                  + Walter E. Allen, Jr., Christine Allen, 3817 Meadowlark Dr, Columbus, GA 31906-4611
12017903               + PHH Mortgage, PO BOX 5452, MOUNT LAUREL NJ 08054-5452
12017904               + PHH Mortgage, C/O ALDRIDGE PITE LLP, 15 PIEDMONT CTR, 3575 PIEDMONT RD NE STE 500, ATLANTA GA 30305-1636

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 06, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 4, 2021 at the address(es) listed below:
Name                               Email Address
Andrew McCullen
                                   on behalf of Creditor Deutsche Bank National Trust Company as trustee for Morgan Stanley ABS Capital I Inc. Trust 2006-HE8
                                   Mortgage Pass-through Certificates, Series 2006-HE8 ecfgamb@aldridgepite.com, amccullen@ecf.courtdrive.com

Barbara Parker
                                   on behalf of Creditor Internal Revenue Service barbara.parker@usdoj.gov
                                   USAGAM.ECF@usdoj.gov;terri.atkins@usdoj.gov;taylor.fite@usdoj.gov

Charles R. Hunt
                                   on behalf of Debtor Walter E. Allen Jr. chadhuntlaw@gmail.com

Charles R. Hunt
                                   on behalf of Debtor Christine Allen chadhuntlaw@gmail.com
           Case 19-40953       Doc 32        Filed 05/06/21 Entered 05/07/21 00:47:31                                 Desc Imaged
                                            Certificate of Notice Page 3 of 3
District/off: 113G-4                                       User: dhg                                                               Page 2 of 2
Date Rcvd: May 04, 2021                                    Form ID: pdfntc                                                        Total Noticed: 3
Charles R. Hunt
                          on behalf of Attorney Charles R. Hunt chadhuntlaw@gmail.com

Jonathan W. DeLoach
                          ecf@ch13trustee.com courtdailysummary@ch13trustee.com

Radha E. Gordon
                          on behalf of Creditor Deutsche Bank National Trust Company as trustee for Morgan Stanley ABS Capital I Inc. Trust 2006-HE8
                          Mortgage Pass-through Certificates, Series 2006-HE8 ecfgamb@aldridgepite.com, rgordon@ecf.courtdrive.com

U.S. Trustee - MAC
                          Ustp.region21.mc.ecf@usdoj.gov


TOTAL: 8
